NUMBER 13-22-00122-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                       IN RE MICHAEL LEE BRACEWELL


                        On Petition for Writ of Mandamus.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       On March 24, 2022, relator Michael Lee Bracewell filed a petition for writ of

mandamus through which he asserts, in six issues, that the trial court abused its discretion

by disqualifying relator’s counsel of record. Relator also filed a “Motion to Stay Underlying

Proceedings” in which he requests that we stay the trial court proceedings pending

resolution of this petition for writ of mandamus.

       The Court, having examined and fully considered the “Motion to Stay Underlying

Proceedings,” is of the opinion that it should be granted. Accordingly, we grant the motion,

and we order the trial court proceedings to be stayed pending further order of this Court,
or until this case is finally decided. See TEX. R. APP. P. 52.10(b).

       The Court requests that the real party in interest, Sally Marie Bracewell, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

                                                                PER CURIAM

Delivered and filed on the
25th day of March, 2022.




                                              2